DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation of “the unit for the production of ammonium nitrate” (at lines 16-17) lacks proper positive antecedent basis.  It is noted that the claim previously sets forth “a unit for the production of aqueous ammonium nitrate solution” (at lines 10-11).
Regarding claim 8, the recitation of “A method for modernizing a plant for the production of urea/ammonium nitrate” (at lines 1-2) renders the claim indefinite.  Firstly, it is unclear as to whether “urea/ammonium nitrate” should be interpreted as urea or ammonium nitrate, or urea and ammonium nitrate.  Secondly, the method for modernizing comprises the step of, “adding to the plant for the production of ammonium nitrate a plant for the production of urea” (at lines 4-5).  Thus, it would appear that the preamble of the claim should instead be directed to --A method for modernizing a plant for the production of ammonium nitrate--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meessen (“Urea” in: Ullmann’s Encyclopedia of Industrial Chemistry, 2010) in view of Chematur Engineering Group (Business Area Nitric Acid: UAN Solution, 2014).
Note: The Chematur Engineering Group reference was originally cited in parent application serial no. 15/560,460 in the Third-Party Submission under 37 CFR 1.290 filed on September 21, 2018.  According to the submission (see page titled, “Concise Explanation: “Business Area Nitric Acid UAN Solution”; Chematur Engineering Group”), the reference dates back to at least May 28, 2014. The proof of publication includes images retrieved from the Way Back Machine at address: 
https://web.archive.org/web/20140528200215/https:/www.weatherlyinc.com/.
Meessen discloses a urea plant (i.e., a urea plant employing the Stamicarbon CO2-stripping technology; see 4.3.2.1 Stamicarbon CO2-Stripping processes at pages 14-18) comprising:
a urea synthesis section comprising a reactor, a stripper, and a condenser in fluid communication with each other so as to form a urea synthesis loop (i.e., a high-pressure synthesis loop comprising a urea reactor c, a high-pressure stripper d, and a high-pressure carbamate condenser e in the original process shown in FIG. 16-17; or a high-pressure synthesis loop comprising a Reactor, a Stripper, and a Pool condenser in the modified process shown in FIG. 18; or a high-pressure synthesis loop comprising a Pool reactor, which is a combination of a reactor and a condenser, and a Stripper in the modified process shown in FIG. 19); and
a urea purification section downstream of and in fluid communication with the synthesis section (i.e., a low-pressure purification section downstream of the high-pressure stripper d, see FIG. 16), said urea purification section being configured to separate off CO2 and NH3 from an aqueous urea solution comprising said CO2 and NH3 to thereby give a purified aqueous urea solution (i.e., a low-pressure decomposer and rectifier h receives the stripped aqueous urea solution containing low concentrations of NH3 and CO2 from the bottom of the high-pressure stripper d, and the low-pressure decomposer and rectifier h separates off NH3 and CO2 overhead and sends a purified aqueous solution to further downstream processing, shown as a pre-evaporator i and an evaporator k for forming a urea melt for granulation; see FIG. 16).
Meessen also describes a urea-ammonium nitrate production process (see 4.3.3. Other Processes, at pages 24-25).  In particular, Meessen (at page 25, first column, second paragraph; with emphasis added) states,
“UAN solutions can be made by mixing the appropriate amounts of solid urea and solid ammonium nitrate with water or, alternatively, in a production facility specially designed to produce UAN solutions.  In this latter category, the Stamicarbon CO2-stripping technology is especially suitable [81].  In a partial-recycle version of this process, unconverted ammonia emanating from the stripped urea solution and from the reactor off-gas is neutralized with nitric acid.  The ammonium nitrate solution thus formed and the urea solution from the synthesis section are mixed to yield a product solution with the desired nitrogen content (32-35 wt %) directly.  Such a plant designated for the production of UAN solutions is cheaper than the separate production of urea and ammonium nitrate in investment and in operating costs, because evaporation, final product shaping for both urea and ammonium nitrate, and wastewater treatment sections are not required.” 
Therefore, in the case where the Stamicarbon CO2 stripping technology (see FIG. 16, 18, and 19) was reconfigured to a “partial-recycle version”, one of ordinary skill in the chemical engineering art would have understood from the Meessen disclosure that the purification section of the urea plant would be further equipped with an outlet for NH3 (i.e., to enable the disclosed removal of “unconverted ammonia emanating from the stripped urea solution” for subsequent neutralization with nitric acid to produce an ammonium nitrate solution), and an outlet for the purified aqueous urea solution (i.e., to enable the disclosed removal of the urea solution for subsequent mixing with the ammonium nitrate solution to yield a urea ammonium nitrate solution as the product solution).  
Chematur Engineering Group (see figure of the “Integrated UAN Process”) further discloses a plant for the production of ammonium nitrate, wherein said plant comprises a unit for the synthesis of ammonium nitrate from ammonia and nitric acid (i.e., an “Ammonium Nitrate Plant” receiving “Nitric Acid” and “Low Pressure Urea Off Gas” as an ammonia feed to produce an “Ammonium Nitrate Solution”; see also description under the headings “Nitric Acid” and “Ammonium Nitrate & UAN Solution”).  The plant for the production of ammonium nitrate is integrated with a urea plant for the production of urea (i.e., a “Urea Plant” for producing “Urea Solution” from “Carbon Dioxide” and “Ammonia”), such that an outlet for NH3 from a low pressure section of the urea plant (i.e., to remove the “Low Pressure Urea Off Gas”) is connected to an inlet for NH3 at the unit for the production of ammonium nitrate.  Chematur Engineering Group also discloses a unit (i.e., at a “UAN Plant”) for mixing the aqueous ammonium nitrate solution obtained from the plant for the production of ammonium nitrate with the aqueous urea solution obtained from the urea plant to produce a urea ammonium nitrate solution as the product solution (i.e., a “UAN Solution”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method of modernizing a urea plant (i.e., an existing urea plant employing the Stamicarbon CO2-stripping technology, as described by Meessen) by adding to said urea plant a unit for the production of aqueous ammonium nitrate solution using nitric acid and NH3 obtained from the purification section of the urea plant as well as a unit for mixing the formed aqueous ammonium nitrate solution with the purified aqueous urea solution obtained from the purification section of the urea plant (as described by the combined teachings of Meessen and Chematur Engineering Group), because such plant, designated for the production of urea ammonium nitrate solutions, would be cheaper than the separate production of urea and ammonium nitrate in investment and in operating costs, as taught by Meessen (at page 25, first column, second paragraph).
Likewise, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method of modernizing a plant for the production of ammonium nitrate (i.e., a plant for the production ammonium nitrate comprising a unit for the synthesis of ammonium nitrate from NH3 and nitric acid, as described by the combined teachings of Meessen and Chematur Engineering Group) by adding to such plant a urea plant for the production of urea (i.e., a urea plant employing a partial recycle version of the Stamicarbon CO2-stripping technology, as described by Meessen), so that the plant for the production of ammonium nitrate receives NH3 from the purification section of the urea plant, and a unit for mixing receives the ammonium nitrate solution from the plant for the production of ammonium nitrate and an aqueous urea solution from the purification section of the urea plant, because such plant, designated for the production of urea ammonium nitrate solutions, would be cheaper than the separate production of urea and ammonium nitrate in investment and in operating costs, as taught by Meessen (at page 25, first column, second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774